 GRAHAM FORD, INC.617Graham Ford,Inc.andRichardJ. 'Nolan, Case3-CA-3593November 17, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 23, 1969, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding thatRespondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as forth in the attached Trial Examiner'sDecisionThereafter, theGeneralCounsel filedexceptions to the Trial Examiner's Decision togetherwith a supporting brief, and Respondent filed a briefin support of the Trial Examiner's DecisionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, and,hereby orders that the complaint herein be, and ithereby is, dismissed in its entiretyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner This case, heard atAlbany, New York, on April 18 and 19, 1969, pursuant toa charge filed September 23, 1968,' and a complaintissued February 14, 1969, presents the question whetherGraham Ford, Inc (herein the Respondent or Company),violatedSection 8(a)(3) and (1) of the National LaborRelationsAct, as amended (herein the Act), when itdischarged its employee Richard JNolan on September19Initsanswer,theRespondentadmittedthejurisdictional allegations of the complaint, but denied thatithad committed any unfair labor practicesAt the hearing, all parties appeared through counseland were afforded full opportunity to be heard, and toexamine and cross-examine witnesses At the close of thehearing,allpartieswaivedoralargumentHelpfulposthearing briefs have been received from counsel for theGeneral Counsel and counsel for the Respondent'All dates hereinafter refer to the calendar year 1968, unless otherwisespecifiedUpon the entire record in the case,' and from myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, is engaged atSchenectady,New York, in selling and distributingautomobiles, trucks, and related productsDuring anannual period the Respondent, in the course and conductof its business operations, sells and distributes productsvalued in excess of $500,000, and receives goods valued inexcess of $50,000 which are transported to its place ofbusiness in New York directly from States of the UnitedStates other than the State of New York I find, as theRespondent admits, that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act 'iITHE LABOR ORGANIZATION INVOLVED.CapitalDistrictAutomobile Salesmen's Association,herein called the Union, is a labor organization within themeaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESAs previously noted, the only issue in this case iswhether the Respondent, by discharging its employeeRichard JNolan on September 19, discriminated todiscourage unionmembership in violation of Section8(a)(3) of the ActAt all times material, Nolan worked as an automobilesalesmanforRespondent from the time of hisemployment in February 1967 until he was discharged Hewas active in the Union from the time of its inception andwas discharged along with nine other salesmen in August1967 for discriminatory reasons ' Nolan also participatedalong with other union members in a strike called in Aprilassertedly because of the Employer's refusal to bargainApparently after this incident, the Company and theUnion commenced negotiations which eventually led to acollective-bargaining agreement, although such agreementoccurred subsequent to Nolan's dischargeInJune, the Employer by its President Helfrichunilaterally announced a change in the bonus plan forsalesmenTheretofore, the bonus was based upon grossprofit from the sale of automobiles, both new and usedHelfrich announced at a sales meeting in June that thisplan would be changed to one based upon. the number ofunitswhich a salesman sold (each salesman having beenallotted a certain number of units based upon evidence ofpast abilities) including the sale of a truck (or trucks) as aqualifierThat is to say, the sale of a truck was anapparent condition of the salesman receiving a bonusirrespective of whether the salesman met his automobilequotaAt the meeting, Nolan pointed out the difficulty'Attached to his brief, and similarly served on all parties, is GeneralCounsels Motion to Correct Transcript of Proceedings Having receivedno objections, the Motion is granted An additional correction should benoted p 160, 11, 13 and 17, change September 18 to September 19The Board has previously asserted jurisdiction over this Employer SeeGraham Ford. Inc172 NLRB No 50'This background information is gleaned from the Board's decision inthe prior case involving this Employer, heremabove referred to (172 NLRBNo 50), of which I have taken judicial notice pursuant to the request ofcounsel for the General CounselAlldischargeeswere reinstated inDecember 1967179NLRB No. 99 618DECISIONS OF NATIONAL I ABOR RELATIONS BOARDwhich the Employer had experienced respecting theavailability of trucks due to a shortage of engines, andHelfrich replied that, if the vehicles were not available, theCompany would rescind the qualifierHowever, Nolan was apparently not satisfied, and afterthemeeting discussed thematterwithErnestDoin,president of the Union and a member of the bargainingcommittee (Nolan was neither an officer of the Union noramember of the bargaining committee, but was on theexecutive board of the Union) The two men had a briefmeeting with Helfrich in which they advised that they didnot think it was proper for the Company to unilaterallychange the type of pay system while a contract was beingnegotiated(The foregoing is not alleged a violationherein ) Helfrich replied, in essence, he had authority tochange the plan any way he wanted to regardless of howthe members of the Union felt about itContract negotiations apparently proceeded during thesummer, and on or about August 30 Amedeo Piccolodthen temporarily vice president of the union, and severalothermembers approached President Helfrich with asuggestion to have an open meeting respecting the presentstatus of the negotiationsAccordingly, such a meetingwas held on the showroom floor on August 30, at whichsubstantially all employees were present 'At the August 30 meeting, Helfrich read off theproposalsonebyone,indicatingagreementordisagreementAccording to Nolan's testimony, whenHelfrich said there would be no paid holidays, Nolanadvised thatHelfrich had already agreed to pay fornational holidaysWhereupon, Helfrich became angry andsaid "What are you trying to do, put me out of business"Ican't buy that " With respect to the issue of vacationpay,Helfrichdidnot include in the computation ofaverage earnings, upon which vacation pay was based, thebonuses which these salesmen received, contending thatsuch bonuses were in the nature of a gift Nolan insistedthe bonuses were earned and should be included in thecomputation of average earningsWhereupon, Helfrich,after discussion with his advisors, -agreedDuring this meeting, . the issue of the bonus plan wasraised again (apparently by Nolan) to advise Helfrich thathe had sold two trucks in August which were unavailablefor delivery because of problems at the factory, therebydisqualifying him from a bonus even though he had methis quota with respect to automobile sales He remindedHelfrich of the latter's promise that if the trucks were notavailable the Company would not require them to qualifyfor the bonusHowever,Helfrichdeniedmaking thepromise,whereupon,Nolan, becoming "a little mad,"reverted back to his complaint that the plan had beenmade with no prior consultation with the Union and thatitwas still a verbal matter not having been reduced towritingthat it was a "Mickey Mouse plan in a sense "At this point, General Manager Neely said, "You have anawful lot to say I don't 'want anymore of youraggravation," and left the showroom 'General Manager Neely maintains on a bulletin boardin his office a monthly running total of automobile salesby each of the salesmen On September 18, Nolan noticedan apparent discrepancy on the board with respect to thenumber of sales that he had made during that month`The foregoing finding is based upon the testimony of Nolan, Helfrichnot being called as a witnessAt that time the Employer employed approximately 15 salesmen ofwhich aboutI I or 12 were union members'The foregoing findings are based upon the uncontradicted testimony ofNolan, which I creditThat is to say, the board showed only four units sold byhim whereas he claimed sixWhen he brought the mattertoNeely's attention, the latter asked him to bring in hisrecords and cross-check them, which they did It appearsthatNolan had sold two cars on the last day or two ofAugustwhich had not been, in fact, delivered untilSeptember, and Neely had placed the sales in AugustNolan claimed that the credit for such sales should havebeen placed in September since that was the month inwhich the cars had been deliveredAt this point the testimony of the two men differsratherwidelyAccording to Nolan's testimony, Neelyexplained that the two units had been pushed back intoAugust business to meet a sales quota which the Companyhad with the Ford Motor Company Nolan was agreeableforNeely to do this so long as he (Nolan) received creditinthemonth when the units were deliveredNolanclaimed that this was the way it had been done in thepastAccording to Nolan, Neely "got hot with that andgot up and walked out and I followed him out and heturned and said, `You're a liar, you can't prove that "' Hehad no more to say with Neely at that point, butdiscussed the matter with two salesmen on the floor Ashort time later, Helfrich came through the showroom andNolan inquired of him as to the proper time for receivingcredit for the sale of unitswhen they are sold or whenthey are deliveredWhen Helfrich replied the latter, NolantoldHelfrich of his conversation with Neely, after whichHelfrich went into Neely's office and had a conversationAccording to Nolan, that ended the occurrences that dayOn the other hand, Neely testified that Nolan wantedthe two August deals written in September since Nolancould not make the August bonus in any event, and thatNolan had accused him of trying to change sales datesaround to suit himself This accusation admittedly madeNeely quite "hot," and he replied, "you had better be abletoprove thatYou're talking on both sides of yourmouth " Neely then left to appraise an automobileGary Berard was a salesman for the Company on,September 18He testified that he noticed Nolan andNeely in a discussion in the latter's office and, whenNolan left, Berard went in Neely's office and said, "Jim,"when all of a sudden Neely got out of his chair and wentout of the office Nolan was standing in his cubicle and,as Neely was leaving, accused the latter of being a thief ora cheat Neely retorted that "that will be enough of that,"butNolan kept talking and accusing Neely of jugglingfigures and stealing from the men and Neely kept saying"shut up "Leo Chalachanis, another of the Company's salesmen,testified that on September 18 he heard Nolan accuseNeely of attempting to cheat him and that Neely turnedaround, pointed his finger at Nolan, and said, "that'senough of that "IJosephCahillwasaused-carsalesman for theCompany on September 19' According to Cahill'sOn cross-examination of both Berard and Chalachanis, the GeneralCounsel showed that their testimony at the hearing differed in somerespect from that given in the prehearing investigation of this caseHowever, their demeanor as witnesses was impressive,they answeredquestionscandidlyand forthrightly,and their explanation of anydiscrepancy was reasonable,Both men were and are union members, sothat they do not possess an antiunion bias Accordingly,Icredit theirtestimony as presented at the hearing'Respondent'sused-car lot is located approximately 2 miles from themain showroom He and Ralph Brundo, another salesman,andDonMaynard,the used-carmanager and an admitted supervisor,were theRespondent's only used-car salesmen at that time GRAHAM FORD, INC.testimony,Maynard called him and - Brundo intoMaynard's office at the used-car showroom during themorning of September 19 and told them that he hadspoken with General Manager Neely that morning, thelatter had stated that he (Neely) was going to give Nolana letter and that Neely hoped that Nolan would "answerhim back" so that Neely would have justification forfiringhimAccording to Cahill, this statement ofMaynard constituted the whole conversation among thethreemen, there being no response by either him orBrundo i" Later in the afternoon, Maynard advised thetwo salesmen that Nolan had in fact been fired and that,if they wanted to do him a favor, they could take up acollection for himMaynard denied the first conversationintornandrecalled only that-during the afternoon of September 19he advised Cahill and Brundo that Nolan was no longerwith the Company Maynard acknowledged that he hadtalked with Neely during the morning and that the latterhad showed Maynard the letter which he intended to givetoNolan but there was no particular conversationrespecting it "On September 19 Nolan arrived at work at hisscheduled hour -- about I p m - when Neely came intohis office and handed him a letter, as followsSeptember 18, 1968Richard NolanDear Mr NolanYou are fully acquainted with the rules,regulationsand policies of this companyDuring your term ofemployment, you have repeatly [sic] been late for yourfloor time and late to sales meetingsOn Sept 9,1968 you failed to be at the salesmeeting on time, and again on Sept 16,1968 you failedto be at the sales meeting on time On each of theseoccasions you were suspended from work for two days,a total of four days suspension thus far this monthThis is to inform you that your poor attitude, andyour tardiness will no longer be tolorated[sic]Anyfurther abuse of company rules will result in youremmediate [sic]dischargeSincerely,/s/ James NeelyJames Neely, GeneralSales MgrAs was the case the previous day, the two men's versionof what took place following Neely's delivery of the lettertoNolan varies widely Nolan testified that he questionedNeely as to what was meant by the suspension from workon September 9 since in fact he received an excuse forbeing late to that sales meeting because he was busy witha customer and received Neely's permission (Neely deniedthatNolanwasexcusedfromthemeetingbutacknowledged that he did not enforce the suspensionbecause he needed salesmen ) There is apparent agreementthatNolan did receive a suspension for being late to the'°Brundo was not called as a witness, although it was not shown that hewas unavailable''Maynard testifiedthat it was a customary thing for him to be advisedrespecting any reprimands to be given employees since,as sales manager,his responsibilities covered both locations although he normally operatedfrom the used-car lotAfterdue considerationof all credibilityfactors,including demeanor, I am inclined to credit Maynardover CahillTherecount of the conversation as testified toby Cahill simplydoes not ringtrue, and Brundo was not called as a corroborating witness even though itwas not shown that he was otherwise unavailable In any event,even wereIto credit Cahill,itwould notaffectmyultimate disposition of the issueof discrimination,as set forth infra619September 16 meeting Nolan inquired what was meant by"poor attitude", i e , did it relate to-his questioning Neelyrespecting the bonusNeely responded, "you, called me athief yesterday on the showroom floor" to which Nolanresponded, "I didn't call you a thief and never intendedthe same " Neely terminated the interview by stating "Ijust don't need your aggravation around here anymoreGive me the keys to your demonstrator, you're finished "i IImmediately following his discharge, Nolan proceededto relate the circumstances to Ernest Doin, president ofthe Union The latter, in the company of vice president ofthe Union, Viccolo, then called on Vresident Helfrich inan effort to have the discharge rescinded Helfrich calledNeely into the office and Neely said that he would notrescind the discharge because Nolan had talked to himusing abusive language and implying that he was a thiefAfterNeely left the office, Viccolo andDoin remainedwith Helfrich, arguing that the punishment was too severeand requested that it be reduced Helfrich stated that hewould not countermand any orders given by his salesmanager but that he-would rehire Nolan if Neely wouldagreeAccordingly, Piccolo and Doin proceeded to inquireof Neely whether he would agree to rescind the order ofdischarge, but the latter refused stating that he would notretain in the Respondent's employ any employee whotalked to him in the manner, and engaged in the namecalling, which Nolan didAnalysis and Concluding FindingsThe General Counsel's theory of violation in this case,as expressed in his brief (page 5) is that "Respondent,inveighed with its hostility towards the active voices of theunion, deliberately provoked the situation which gave riseto Nolan's alleged insubordination and then seized upon itas an excuse for discharging Nolan The focal point of thepretext for the discharge is Nolan's leadership in objectingto the bonus plan instituted in June 1968 and again whenRespondentsoughttoincludeitwithinthecollective-bargainingagreement being negotiatedSalesManager Neely took offense to Nolan's characterizationto the plan as a `Mickey Mouse' plan and subsequentlytook steps to eliminate this antagonist " I cannot agreethat there is substantial evidence in the record consideredas a whole to sustain the General Counsel's burden on thisissueRather I find in agreement with the Respondentthat the compelling reason for the discharge was thepersonal animosity which arose between Nolan and hisimmediate supervisorItistrue thatNolan was quite vociferous in hisopposition to the bonus plan, and his objection was raisedinitially at the June meeting in his capacity as a memberoftheUnion'sExecutiveBoard to the Respondent'sunilateral change in this condition of employment withoutconsultation with the Union But his continued objection"Neely's version is that,afterNolan finished reading the letter, Neelyadvised that the letter meant exactly what it said and that,ifNolan furtherabused company rules, the result would be immediate discharge Afterthat,Nolan brought up the bonus question again to which Neely respondedthat he had been through that before,whereupon,Nolan accused Neely oftrying to defraud him of his bonus(using an obscenity)'At that point,Neely advised that Nolan was throughthat he had taken his abuse thefirst time but he was not going to again The credibility issue here has beenexceedingly difficultBoth men appeared rather volatile,and I suspect thatthe actual truth of what occurred lies somewhere in between the twoversions of the conversation In any event, as my analysis,infraindicates,Ibelieve that the ultimate issue of discrimination may be disposed ofwithout specificallymaking a determination of the credibility issue aspertains to this last conversation between Nolan and Neely 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the plan voiced at the August 30 meeting took on amore personalized note, as he made particular reference tohis sale of two trucks in August which did not counttowards his bonus' because of inability to deliver them Heconcededly irritated and antagonized GeneralManagerNeely at that time by his reference to the bonus plan as a"MickeyMouse" plan since it was apparently Neely'sideaWhile this occurred at a meeting which was called todiscuss the progress of the negotiations, it is apparent thatNolan raised the issue to assuage a personal grievance itisto be recalled that Nolan was not an officer of theUnion nor a member of the negotiating committee, and hewas not thereafter able to interest the committee in takingup the cudgel of what he doubtless considered a majorissue "As far as the record shows, nothing transpired fromAugust 30 until Nolan's meeting with Neely on September18,which was concerned with the asserted discrepancy inNolan's September sales" It.was, of course, Nolan whoinitiated this conversation, and it is apparent from thecredited testimony of employees Berard and ChalachanisthatbothNolan and Neely became quite loud andargumentative during the course of their conversation andthat at the end of it Nolan accused the other of being afraud and a cheatItwas on that day that Neely drafted the letter which(according to Cahill's testimony) he hoped would provokethe insubordination needed to provide an excuse forNolan's discharge I have, for reasons stated above,discredited such testimony But assuming its accuracy, itdoes not negate the predominantly personal motive ofNeely That is to say, I am convinced, in the light of allcircumstances, that Neely's reaction to Nolan's vigorousand vocal presentation of his grievance was as a personand employee and not as a union member In reachingsuchconclusion,Ihaveconsideredasparticularlysignificant the following factorsIThere is a decided lack of evidence of antiunionanimus in this record As respects this element of proof,General Counsel relies, as he must, on the evidence ofunfair labor practices engaged in by this Respondent inthe prior case (172 NLRB No 50) of which I have takenjudicial noticeHowever, as General Counsel concedes,the Respondent has effected compliance with the Board'sOrder in that case, and the record shows that theRespondentand the Union have consummated acollective-bargainingagreementUnderthesecircumstances, the former case is, indeed, a slender reedon which to rely "Itistrue that there is some evidence in the instantrecord which indicates that the Respondent still does not"Nolan testified that, when he spoke with Neely on September 18regarding the bonus,he was speaking not only for, himself but for othersalesmen as wellHowever, he did not mention such "other salesmen"during the conversation accordingly,Iattachverylittleprobative weightto this kind of self-serving testimony"Nolan testified that around the first of September he spoke with bothNeely and Helfrich concerning his August bonus but, receiving nosatisfaction from them,let the matter drop"in this connection,the language of the court inN L R BvPark EdgeSheridanMeatsInc341F 2d 725 (C A 2),seems appropriate "Butwhen a partythat has erred in the past places itself in the handsof capablecounselwho gives reasonable advice for the future,and there is asignificant improvement in its conduct, it ought not be viewed as havingsuchapropensityforsinthateveryepisodeisgiven the worseinterpretation,or be condemned by indiscriminate repetition of the phrasethat itsconduct`must be accessed against the backgroundof itsearlierunfair labor practicesSee alsoTennesseePackers,IncFromMorn Divicion,155 NLRB 206, 208embrace the Union with open and loving arms,'" but this,of course, is not required by the statute As applied to theissue in the instant case, the statute only requires that theemployer not treat an employee differently because ofunion proclivities, and it is to be recalled "the discharge ofan employee is ordinarily a matter within management'sprerogative and, consequently, an unlawful discharge isnot lightly to be inferred,'V L R B v McGahev,5Cir1956, 233 F 2d 406, 38 LRRM 2142 ""2Itwas Nolan who again raised the bonus issue asrespectshispersonal complaint in the September 19interview with Neely which led directly to his discharge,since the letter given him by Neely contained only awarning3There is nothing in the record to taint Helfrich'spostdischarge offer to reinstate Nolah' if Neely wouldapprove, it being perfectly natural and prudent for thepresidentof the Company not to go over his salesmanager's head respecting such an individual matter Thisposition certainly tends to show that the discharge wasessentiallyapersonal decision of Neely's and did notrepresent a policy of the Respondent4Neely's highly emotional temperament, as reflectedby his demeanor on the witness stand, indicates hisinability to withstand criticism and misconduct of the typeattributed to him by Nolan, making the conclusion all themore tenable that it was the personal accusation of fraudand cheating and not the posture of Nolanquaunionmember that ignited the dischargeIn sum, and paraphrasing the language of the Board ina recent case," it seems to me that it may be as fairlyinferred thatNolan was discharged for irritating hisEmployer as for any union-connected considerations, andthatNeely was, in consummating the discharge, reactingangrily to an employee thought to be speaking out of turnrather than an employee defending a union positionAccordingly, I find and conclude that the General Counselhas failed to sustain his burden of proof in this case, andwill recommend that the complaint be dismissed in itsentirety '"CONCLUSIONS or LAWITheRespondentisanemployer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act2FheUnion isa labor organization within themeaning ofSection 2(5) of the Act3TheRespondent has not engaged in the unfair laborpractices alleged'in the complaintRECOMMENDED ORDERIt is ordered that the complaint be, and the same ishereby, dismissed in its entirety"This evidence is (I) the statement of Helfrich at the June meeting thatthe new bonus plan would stand irrespective of how the union membersfelt,and (2) the statement of Helfrich in July to Nolan (re Doin's 2-weeksuspension) that he did not like to see Nolan "get involved with the likesof Doin and didn't like the idea that [he] was mixed up with the Union"Indeed, on that occasion, Helfrich indicated that he liked Nolan andthought him to be a good salesman"Cited inN L R B v Buddv Schoellkopf Producic, Inc ,410 F 6d 82(C A 5)"Ramona'cMexican Food Products, Inc175 NLRB No 27"In his brief, General Counsel citesNew York Trap RockCorp , 148NLRB 374 However, that case may be distinguished on the ground thatthe alleged discrimmatee there was discharged for filing grievances under acollective-bargaining agreement which, of course, is not the case hereCompareJackame'c Reinforcing-Erecrorc Inc158 NLRB 99